            Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 1 of 23




 1                                                     THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
     ABDIQAFAR WAGAFE, et al., on behalf
 9   of themselves and others similarly situated,
                                                    No. 2:17-cv-00094-RAJ
10                         Plaintiffs,
                                                    PLAINTIFFS’ MOTION TO COMPEL
11          v.

12   DONALD TRUMP, President of the
     United States, et al.,                         NOTE ON MOTION CALENDAR:
13                                                  April 5, 2019
                           Defendants.
14

15

16

17

18

19

20

21

22

23

24

25
26
     PLAINTIFFS’ MOTION TO COMPEL                                      Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ)                                       1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
                                                                        Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 2 of 23




 1                                                  TABLE OF CONTENTS
                                                                                                                                          Page
 2

 3
     I.     INTRODUCTION .............................................................................................................. 1
 4
     II.    BACKGROUND ................................................................................................................ 2
 5

 6          A.        Defendants Have Refused to Comply with the Court’s Previous Orders to
                      Disclose the Reasons Why Named Plaintiffs Were Subjected to CARRP. ............ 2
 7
            B.        Plaintiffs Seek to Post a Public Notice ................................................................... 5
 8
            C.        Defendants Have Refused to Produce A-Files from Unnamed Class
 9                    Members ................................................................................................................. 6
10   III.   LEGAL STANDARD ......................................................................................................... 7
11
            A.        Discovery ................................................................................................................ 7
12
            B.        Law Enforcement Privilege .................................................................................... 8
13
     IV.    ARGUMENT ...................................................................................................................... 8
14
            A.        Defendants Must Produce the Reasons Why the Named Plaintiffs Were
15                    Subjected to CARRP............................................................................................... 8
16                    1.         The Court Already Ordered Defendants to Produce the “Why”
                                 Information. ................................................................................................ 8
17

18                    2.         Plaintiffs’ Need for the “Why” Information Outweighs
                                 Defendants’ Alleged Security Concerns. .................................................. 10
19
            B.        The Court Should Allow Plaintiffs to Post a Public Notice to Obtain
20                    Information from Potential Class Members. ......................................................... 14
21          C.        Defendants Must Produce A-Files from Unnamed Class Members. .................... 16
22   V.     CONCLUSION ................................................................................................................. 17
23

24

25
26
                                                                                                         Perkins Coie LLP
     PLAINTIFFS’ MOTION TO COMPEL                                                                    1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – i                                                                       Seattle, WA 98101-3099
                                                                                                         Phone: 206.359.8000
                                                                                                          Fax: 206.359.9000
                Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 3 of 23




 1                                                TABLE OF AUTHORITIES
 2                                                                                                                             Page (s)
     CASES
 3
     Applied Sys., Inc. v. N. Ins. Co. of New York,
 4      No. 97 C 1565, 1997 WL 639235 (N.D. Ill. Oct. 7, 1997) ........................................................9
 5   Baumann v. Chase Inv. Servs. Corp.,
 6      747 F.3d 1117 (9th Cir. 2014) .................................................................................................14

 7   Blankenship v. Hearst Corp.,
        519 F.2d 418 (9th Cir. 1975) .....................................................................................................7
 8
     Broyles v. Convergent Outsourcing, Inc.,
 9      No. C16-775-RAJ, 2017 WL 2256773 (W.D. Wash. May 23, 2017) .......................................7
10   Colaco v. ASIC Advantage Simplified Pension Plan,
        301 F.R.D. 431 (N.D. Cal. 2014) ...............................................................................................7
11

12   Domingo v. New England Fish Co.,
       727 F.2d 1429 (9th Cir. 1984) ...........................................................................................14, 15
13
     Hawaii v. Trump,
14     878 F.3d 662 (9th Cir. 2017) ...................................................................................................14
15   In re Sealed Case,
         856 F.2d 268 (D.C. Cir. 1988) ...................................................................................................8
16
     Kerr v. U.S. Dist. Court for N. Dist. of Cal.,
17
        511 F.2d 192 (9th Cir. 1975) .....................................................................................................8
18
     Pazcoguin v. Radcliffe,
19      292 F.3d 1209 (9th Cir. 2002) .................................................................................................13

20   Stonehill v. I.R.S.,
        558 F.3d 534 (D.C. Cir. 2009) .............................................................................................9, 10
21
     United States v. $43,660.00 in U.S. Currency,
22
        No. 1:15CV208, 2016 WL 1629284 (M.D.N.C. Apr. 22, 2016) ...............................................9
23

24

25
26                                                                                                    Perkins Coie LLP
     PLAINTIFFS’ MOTION TO COMPEL                                                                 1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – ii                                                                   Seattle, WA 98101-3099
                                                                                                      Phone: 206.359.8000
                                                                                                       Fax: 206.359.9000
                 Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 4 of 23




 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                        Page(s)

 3   STATUTES
 4   8 U.S.C. § 1182(a)(3)(A), (B), (F) ..........................................................................................11, 12
 5   8 U.S.C. § 1227(a)(4)(A), (B) .................................................................................................11, 12
 6
     8 U.S.C. § 1229a(c)(3)(A) .............................................................................................................13
 7
     REGULATIONS
 8
     8 C.F.R. § 103.2(b)(16)(ii) .............................................................................................................13
 9
     8 C.F.R. § 240(c)(3)(A) .................................................................................................................13
10
     82 Fed. Reg. 8977 ............................................................................................................................3
11
     82 Fed. Reg. 13209 ..........................................................................................................................3
12
     OTHER AUTHORITIES
13

14   Fed. R. Civ. P. 26 .............................................................................................................................7

15   Fed. R. Civ. P. 26(b)(1)..............................................................................................................7, 12

16   Fed. R. Civ. P. 34(b)(2)....................................................................................................................9

17

18
19

20

21

22

23

24

25
26

                                                                                                                Perkins Coie LLP
     PLAINTIFFS’ MOTION TO COMPEL                                                                        1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00094-RAJ) – iii                                                                         Seattle, WA 98101-3099
                                                                                                             Phone: 206.359.8000
                                                                                                              Fax: 206.359.9000
               Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 5 of 23




 1                                            I.       INTRODUCTION
 2           Despite the Court’s prior admonitions, Defendants have wrongly withheld a significant
 3   amount of information about both the Named Plaintiffs and unnamed class members that is
 4   highly relevant to their claims challenging the Controlled Application Review and Resolution
 5   Program (“CARRP”) and related extreme vetting programs. Plaintiffs move for an order
 6   compelling Defendants to (1) produce information regarding why the Named Plaintiffs’
 7   immigration benefit applications were subjected to CARRP;1 (2) allow Plaintiffs to post a public
 8   notice about this case so that potential class members can contact counsel and provide relevant
 9   information to use in this case; and (3) produce a random set of Alien Files (“A-files”) from the
10   unnamed class members.
11           First, Defendants should produce information showing why the Named Plaintiffs were
12   subjected to CARRP (hereinafter, “the ‘why’ information”). The Court already explicitly
13   ordered Defendants to produce this information in its October 19, 2017 order, see Dkt. 98 at 4,
14   but Defendants have refused to comply with the Court’s order for the past sixteen months. As
15   the Court previously found, this information is highly relevant to Plaintiffs’ allegations that
16   CARRP uses vague, overbroad, discriminatory, and unlawful criteria to tag individuals wrongly
17   as national security risks. Defendants’ claim that security concerns prevent disclosure of this
18   information has no merit, especially because (i) the Named Plaintiffs’ applications have already
19   been adjudicated; (ii) Defendants are required by law to produce similar derogatory information
20   to individuals seeking immigration benefits; and (iii) any remaining concerns can be addressed
21   by an Attorneys’ Eyes Only protective order.
22           Second, the Court should reject Defendants’ objection to Plaintiffs’ publicly posting the
23   proposed Notice to Potential Class Members. The Court has repeatedly recognized that
24
              1
                Defendants refuse to acknowledge publicly whether the Named Plaintiffs were subjected to CARRP.
25   However, the Named Plaintiffs all plausibly alleged in the Complaint that their applications were subjected to
     CARRP. Therefore, to the extent their applications were subjected to CARRP, Defendants should provide the
26   information regarding why, as the Court has already ordered and as further explained in this brief.

     PLAINTIFFS’ MOTION TO COMPEL                                                        Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 1 –                                                   1201 Third Avenue, Suite 4900
                                                                                       Seattle, WA 98101-3099
                                                                                         Phone: 206.359.8000
                                                                                          Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 6 of 23




 1   Plaintiffs’ counsel is entitled to “information about particular unnamed class members to develop
 2   evidence for use in their case.” Dkt. 183 at 3. Unlike in other class action lawsuits, however,
 3   Plaintiffs’ counsel is unable to communicate directly with class members because they cannot
 4   inform individuals whether they appear on the Class List and thus whether they are subject to
 5   CARRP. Id. Plaintiffs have therefore proposed posting a public notice so potential class
 6   members can provide information to Plaintiffs’ counsel in a way that protects Defendants’
 7   purported security concerns. The proposed notice contains only publicly available information
 8   and makes clear that Plaintiffs’ counsel cannot disclose whether any individual has been
 9   subjected to CARRP or communicate further with any potential class member that provides
10   information absent further order from the Court.
11          Third, Defendants should produce a random sample of class members’ A-files. Plaintiffs
12   sought to obtain information about unnamed class members by requesting such a sample, but
13   Defendants refuse to produce this relevant information, once again recycling arguments that the
14   Court already has rejected. The A-files likely contain highly relevant information regarding the
15   unreasonable delays in processing class members’ immigration benefit applications as well as
16   how CARRP is being applied to their applications. While Defendants claim that Plaintiffs have
17   no need for information from unnamed class members, the Court rejected that argument multiple
18   times when it repeatedly ordered the production of the Class List. See, e.g., Dkt. 98 at 3;
19   Dkt. 183 at 3. Plaintiffs proposed the random sampling approach to address Defendants’
20   professed concerns regarding burden—concerns that Defendants have belied by refusing to
21   produce even one additional A-file from an unnamed class member.
22                                       II.     BACKGROUND
23
            A.      Defendants Have Refused to Comply with the Court’s Previous Orders to
24                  Disclose the Reasons Why Named Plaintiffs Were Subjected to CARRP.

25          This lawsuit challenges CARRP, an agency-wide policy created by Defendant U.S.

26   Citizenship and Immigration Services (“USCIS”) in 2008, Dkt. 47 ¶ 55, and successor “extreme


     PLAINTIFFS’ MOTION TO COMPEL                                             Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 2                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 7 of 23




 1   vetting” programs instituted pursuant Executive Orders 13769, 82 Fed. Reg. 8977 (“First EO”),
 2   and 13780, 82 Fed. Reg. 13209 (“Second EO”), id. ¶¶ 18, 138–141. Plaintiffs allege that
 3   CARRP implements an extra-statutory internal vetting policy that discriminates based on
 4   religion or national origin to indefinitely delay and pretextually deny statutorily-qualified
 5   immigration benefit applicants. Id. ¶¶ 35–51, 62–76. The Court certified two nationwide classes
 6   of individuals subject to CARRP or a successor “extreme vetting” program: one made up of
 7   individuals who applied for adjustment of status (“Adjustment Class”), and the other of
 8   individuals who applied for naturalization (“Naturalization Class”). Dkt. 69 at 31.
 9           Defendants served their objections and responses to Plaintiffs first set of requests for
10   production (“RFPs”) over a year ago—on September 5, 2017. Dkt. 92, Perez Decl., Ex. A.
11   Defendants made broad and unspecified assertions of privilege to prevent disclosure of why the
12   Named Plaintiffs were subject to CARRP, id. at 32, 34–39 (RFP Nos. 13, 15, 17, 19, 21).
13   Plaintiffs promptly met and conferred with Defendants and then moved to compel production of
14   “documents related to the reasons why Named Plaintiffs’ applications were subject to CARRP.”
15   Dkt. 91 at 3; see also id. at 1. On October 19, 2017, the Court ordered Defendants to produce
16   information showing the reasons “why the Named Plaintiffs were subjected to CARRP.” Dkt. 98
17   at 4. The Court held that “this information is relevant to the claims and Plaintiffs’ needs
18   outweigh the Government’s reasons for withholding.” Id. Defendants did not move to
19   reconsider this portion of the Court’s order. See Dkt. 100 at 2 n.2. Thus, Defendants have been
20   under Court order to produce this information for over sixteen months.
21          According to Defendants, the relevant information regarding why the Named Plaintiffs
22   were subjected to CARRP is primarily located in their A-files. During a December 15, 2017
23   meet and confer, Defendants promised to produce the A-files of the Named Plaintiffs by late
24   January 2018, which Defendants later confirmed in writing. Dkt. 140, Hennessey Decl., Ex. O.
25   Defendants further stated that any other responsive information regarding why the Named
26   Plaintiffs were subjected to CARRP also would be produced by March 5, 2018. Id. On

     PLAINTIFFS’ MOTION TO COMPEL                                              Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 3                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 8 of 23




 1   February 28, 2018, Defendants finally produced the Named Plaintiffs’ A-files, but Defendants
 2   redacted from the files all substantive information regarding why the Named Plaintiffs were
 3   subjected to CARRP. Defendants claimed that they had redacted the A-files due to privilege
 4   concerns expressed by unidentified government agencies that the Court had not yet adjudicated,
 5   id., Ex. P, that these unidentified “third party government agencies” believe that information in
 6   the A-files is subject to the law enforcement privilege, and that “Defendants are not able to
 7   release [the information] without approval from the agencies that ‘own’ the information.” Id.
 8          Because of Defendants’ continued failure to produce the “why” information, Plaintiffs
 9   filed a motion for sanctions on March 29, 2018. Dkt. 137 at 11–12. “The Court has repeatedly
10   explained to the Government that orders from the federal bench are mandatory, not voluntary.”
11   Dkt. 148 at 10; see also id. (“The executive branch does not stand alone in the federal system;
12   the Government may not usurp the judicial branch and decide for itself when or if it will produce
13   documents.”); Dkt. 140, Ex. A (Hearing Transcript (Feb. 8, 2018) at 87:4-8) (“[W]hen this court
14   issues an order, I expect full compliance with the court’s order.”). Nevertheless, Defendants
15   have not changed their position while the motion for sanctions has been pending.
16          Despite Defendants’ recalcitrance, in a continued attempt to resolve the parties’ dispute,
17   Plaintiffs offered to compromise further by agreeing that Defendants could produce the
18   documents under a heightened Attorneys’ Eyes Only protective order. Defendants rejected that
19   proposal on September 21, 2018. Declaration of Sameer Ahmed in Support of Plaintiffs’ Motion
20   to Compel (“Ahmed Decl.), Ex. A (Sept., 21, 2018 email). The parties remain at an impasse on
21   this issue. On December 18, 2018, the Court held a telephonic status conference with the parties
22   to discuss the overall progress of discovery and the status of pending motions. At the status
23   conference, Plaintiffs restated their position that the Court should grant Plaintiffs’ sanctions
24   motion, order Defendants to produce the “why” information immediately, and sanction them for
25   failing to do so in compliance with the Court’s prior order.
26

     PLAINTIFFS’ MOTION TO COMPEL                                              Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 4                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 9 of 23




 1          B.      Plaintiffs Seek to Post a Public Notice.
 2          In September 2017, Plaintiffs also moved to compel production of a list of unnamed class
 3   members (the “Class List”). Plaintiffs’ counsel requested permission to communicate with class
 4   members to obtain relevant information regarding unreasonable delays in processing their
 5   immigration benefit applications, unwarranted denials, and other impacts that CARRP and
 6   successor extreme vetting programs have had on them and their families. See Dkt. 91 at 4–5. In
 7   opposition, Defendants invoked the law enforcement privilege and argued that “such case-
 8   specific information is not relevant to the facial CARRP challenge being raised in this case.”
 9   Dkt. 94 at 9. The Court rejected Defendants’ arguments in its October 19, 2017 Order and
10   ordered Defendants to produce the Class List. Dkt. 98 at 2–4. The Court held that “information”
11   pertaining to unnamed class members “is relevant” to Plaintiffs’ claims. Id. at 3. The Court
12   “balance[d] the need for Plaintiffs to obtain this information against the Government’s reasons
13   for withholding,” and found that “the balance weigh[s] in favor of disclosure.” Id. at 4.
14          To protect against Defendants’ alleged security concerns, the Court ultimately ordered
15   the Class List produced under an Attorneys’ Eyes Only protective order. The Court prohibited
16   Plaintiffs’ counsel “from either disclosing to any individual who contacts them whether that
17   individual is an unnamed member of either the Naturalization Class or Adjustment-of-Status
18   class, or contacting the unnamed plaintiff members of the Naturalization Class and Adjustment-
19   of-Status class for any purpose absent prior order of this Court.” Dkt. 183 at 3. However, the
20   Court also ordered Defendants “to meet and confer with Plaintiffs’ counsel over ways in which
21   Defendants might be able to provide Plaintiffs’ counsel with information about particular
22   unnamed class members to develop evidence for use in their case.” Id.
23          In accordance with the Court’s order, Plaintiffs’ counsel proposed posting a public Notice
24   to Potential Class Members. Ahmed Decl., Ex. B (Aug. 8, 2018 e-mail). The notice only
25   includes publicly available information and requests that potential class members contact class
26   counsel if they have information that could assist in prosecuting the claims in this case. Id.,

     PLAINTIFFS’ MOTION TO COMPEL                                             Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 5                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 10 of 23




 1   Ex. C (Notice to Potential Class Members). In accordance with the Court’s order, the notice also
 2   explicitly states that “the Court has ordered that class counsel cannot publicly disclose whether
 3   anyone is a class member and/or whether a particular application has been subject to CARRP,”
 4   and “class counsel would not be able to contact you to provide you any information about your
 5   application absent further order from the Court.” Id.
 6          Defendants responded that they would not consent to Plaintiffs’ proposal. Id., Ex. D
 7   (Aug. 15, 2018 e-mail). Plaintiffs’ counsel asked “why Defendants do not consent to posting the
 8   class notice, especially because all of the information in the notice is from publicly available
 9   documents and consistent with the Court’s order in Dkt. 183.” Id., Ex. E (Aug. 21, 2018 e-mail).
10   The parties met and conferred telephonically, after which Plaintiffs’ counsel sent an e-mail
11   addressing the concerns Defendants had raised about the proposed notice. Plaintiffs’ counsel
12   explained that “after class counsel receive responses from potential Wagafe class members, class
13   counsel will not contact the individuals to provide them any information about their applications
14   absent further order from the Court.... When contacted by potential Wagafe class members by
15   any means (e-mail, phone, in-person), Plaintiffs’ counsel will respond to those individuals in
16   accordance with the Court’s Order in Dkt. 183. Specifically, Plaintiffs’ counsel will provide the
17   individuals with a copy of the Class Notice and inform them that we cannot confirm or deny
18   whether they are members of the Wagafe class or provide them any additional information at this
19   time.” Id., Ex. F (Sept. 14, 2018 e-mail). Defendants maintained their objection and concluded
20   that “the matter must be decided by the Court.” Id., Ex. A (Sept. 21, 2018 e-mail).
21          C.      Defendants Have Refused to Produce A-Files from Unnamed Class
22                  Members.
            On August 24, 2018, Plaintiffs served their fifth set of RFPs on Defendants. Id., Ex. G
23
     (Fifth Set of RFPs). In accordance with the Courts’ order that the Parties find alternative “ways
24
     in which Defendants might be able to provide Plaintiffs’ counsel with information about
25
     particular unnamed class members to develop evidence for use in their case,” Dkt. 183 at 3, RFP
26

     PLAINTIFFS’ MOTION TO COMPEL                                             Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 6                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 11 of 23




 1   No. 53 requested “the Alien Files (‘A-Files’) of 100 members of the Naturalization and
 2   Adjustment Classes statistically chosen at random.” Ahmed Decl., Ex. G at 12. Defendants
 3   served their objections and responses on October 16, 2018. Id., Ex. H (Responses to Fifth Set of
 4   RFPs). Defendants refused to produce documents responsive to RFP 53. Defendants made three
 5   main objections. First, Defendants argued that “Plaintiffs have no need to present any evidence
 6   concerning or relating to any specific class member who is unnamed.” Id. at 28–29. Second,
 7   Defendants argued that “the request seeks to unnecessarily burden the Defendants” by reviewing
 8   100 A-files. Id. at 29. Third, Defendants made broad and unspecified assertions of privilege to
 9   prevent disclosure of portions of the A-files. Id. at 29.
10          The parties conducted a series of meet-and-confers in October and November 2018,
11   during which Plaintiffs expressed their willingness to compromise. For instance, Plaintiffs
12   offered to accept fewer than 100 randomly selected A-files, but Defendants refused to produce
13   any such files. The parties agreed that they were at an impasse on this issue.
14                                     III.    LEGAL STANDARD
15          A.      Discovery.
16          Rule 26 authorizes broad discovery “regarding any nonprivileged matter that is relevant
17   to any party’s claim or defense….” Fed. R. Civ. P. 26(b)(1); see Broyles v. Convergent
18   Outsourcing, Inc., No. C16-775-RAJ, 2017 WL 2256773, at *1 (W.D. Wash. May 23, 2017)
19   (“Most importantly, the scope of discovery is broad.”). Relevant material “need not be
20   admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).
21          The party opposing discovery “carr[ies] a heavy burden of showing why discovery was
22   denied.” Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). The party seeking to
23   compel discovery need only show that its request complies with the broad relevancy
24   requirements of Rule 26(b)(1) to place this heavy burden on the opposing party. Colaco v. ASIC
25   Advantage Simplified Pension Plan, 301 F.R.D. 431, 434 (N.D. Cal. 2014).
26

     PLAINTIFFS’ MOTION TO COMPEL                                            Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 7                                         1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 12 of 23




 1          B.      Law Enforcement Privilege.
 2          The Government must follow strict requirements for asserting the law enforcement
 3   privilege: “(1) there must be a formal claim of privilege by the head of the department having
 4   control over the requested information; (2) assertion of the privilege must be based on actual
 5   personal consideration by that official; and (3) the information for which the privilege is claimed
 6   must be specified, with an explanation why it properly falls within the scope of the privilege.”
 7   Dkt. 148 at 3 (citing In re Sealed Case, 856 F.2d 268, 271 (D.C. Cir. 1988)). Even where the
 8   Government has properly asserted the privilege, it is not absolute. Kerr v. U.S. Dist. Court for N.
 9   Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975). The “public interest in nondisclosure must be
10   balanced against the need of a particular litigant for access to the privileged information.”
11   Dkt. 148 at 3 (quoting In re Sealed Case, 856 F.2d at 272).
12                                         IV.     ARGUMENT
13
            A.      Defendants Must Produce the Reasons Why the Named Plaintiffs Were
14                  Subjected to CARRP.

15                  1.      The Court Already Ordered Defendants to Produce the “Why”
                            Information.
16
            Plaintiffs respectfully request that the Court again order Defendants to produce the
17
     information showing why the Named Plaintiffs were subjected to CARRP and provide a date
18
     certain by which that information be produced. On October 19, 2017, the Court explicitly
19
     ordered Defendants to produce documents revealing “why the Named Plaintiffs were subjected
20
     to CARRP,” holding that this information is “relevant to [Plaintiffs’] claims” and that “Plaintiffs’
21
     needs outweigh the Government’s reasons for withholding.” Dkt. 98 at 4. Defendants never
22
     moved to reconsider the Court’s order, and instead promised to produce the information in
23
     January and March 2018. See Dkt. 140, Hennessey Decl., Ex. O. After Defendants failed to
24
     produce the information and remained in violation of the Court’s order, Plaintiffs moved for
25
     sanctions. See Dkt. 137 at 11–12. As the Court has previously noted, “orders from the federal
26

     PLAINTIFFS’ MOTION TO COMPEL                                             Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 8                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 13 of 23




 1   bench are mandatory,” Dkt. 148 at 10, and “when this court issues an order, [the court] expect[s]
 2   full compliance with the court’s order.” Dkt. 140, Ex. A at 87:4–8. The Court has further stated
 3   that where “Plaintiffs have already filed a motion to compel” “the Court will not require
 4   Plaintiffs to file duplicitous motions to compel.” Dkt. 104 at 4. It has now been over a year
 5   since the Court’s order, and Defendants have failed to comply. The Court should order
 6   Defendants to produce the “why” information by a date certain.
 7          In response to Plaintiffs’ sanctions motion, Defendants improperly attempted to assert
 8   additional privileges to prevent disclosure of the “why” information located in the Plaintiffs’ A-
 9   files. Dkt. 146 at 10. But Defendants waived their ability to raise additional privileges in
10   response to information that the Court already has ordered disclosed. See Dkt. 150 at 4–5.
11   “Failing to timely assert a privilege results in its waiver.” United States v. $43,660.00 in U.S.
12   Currency, No. 1:15CV208, 2016 WL 1629284, at *5 (M.D.N.C. Apr. 22, 2016); see also Applied
13   Sys., Inc. v. N. Ins. Co. of New York, No. 97 C 1565, 1997 WL 639235, at *2 (N.D. Ill. Oct. 7,
14   1997) (finding waiver of privilege assertion where defendant failed to notify plaintiff of its intent
15   to assert privilege until motion to compel hearing). A party is required to lodge any privilege
16   objections in their responses to written discovery within 30 days. See Fed. R. Civ. P. 34(b)(2).
17   Defendants could have asserted any privileges in their responses to Plaintiffs’ first set of RFPs in
18   September 2017, but they chose not to do so. They are not permitted to raise additional
19   privileges months later, much less after the Court has ordered that the information be produced.
20   See, e.g., Stonehill v. I.R.S., 558 F.3d 534, 540–41 (D.C. Cir. 2009) (“[I]n a discovery proceeding
21   there are potentially adverse consequences if the agency fails to examine the documents and to
22   raise all its defenses: The district court may order production . . . and the agency could not rely
23   on immediate appeal.”).
24          Defendants have suggested that the Court permitted them to belatedly raise additional
25   privileges to prevent disclosure of the “why” information because it granted Defendants’ motion
26   for leave to submit two declarations in camera in support of their opposition to Plaintiffs’ request

     PLAINTIFFS’ MOTION TO COMPEL                                              Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 9                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 14 of 23




 1   that the Court produce the Named Plaintiffs’ unredacted A-files. That is incorrect. The Court
 2   simply ruled that “it must review the classified documents associated with Defendants’ response
 3   to the motion for sanctions because this will be necessary to decide what relief, if any, is
 4   appropriate.” Dkt. 181 at 2. The Court did not reconsider its October 19, 2017 order, nor did it
 5   make any determination regarding whether Defendants waived any privilege with regard to the
 6   “why” information. Instead, the Court explicitly acknowledged that privilege issues should be
 7   raised “in response to the motion to compel, or even in a motion for reconsideration, rather than
 8   in response to a motion for sanctions,” and “Defendants gain an unfair advantage by strategically
 9   delaying in this way.” Id.2
10           Furthermore, apart from the A-files, other documents may exist that contain the “why”
11   information and are responsive to the Court’s order. Indeed, in their opposition to the sanctions
12   motion, Defendants agreed to produce nonprivileged portions of those documents: “If the
13   Plaintiffs were subject to the CARRP policy, some number of ‘why’ documents would not
14   necessarily be in the Plaintiffs’ A-Files. Those documents, to the extent they exist will be
15   reviewed for privilege; the nonprivileged portions will be produced once review is complete.”
16   Id. Over nine months have passed since that representation, but Defendants have not produced
17   those documents, underscoring their continued violation of the Court’s order.
18
                      2.       Plaintiffs’ Need for the “Why” Information Outweighs Defendants’
19                             Alleged Security Concerns.

20           If the Court permits Defendants to belatedly assert additional privileges to support

21   nondisclosure of the “why” information, the Court once again should find that Plaintiffs’ need

22   for this information outweighs any justification Defendants may provide.

23

24           2
                Moreover, the relief Plaintiffs sought in the sanctions motion was different from what the Court
     previously ordered in its October 19, 2017 order. Plaintiffs sought completely unredacted A-files as a sanction for
25   Defendants’ violation of the Court’s order, not simply the information pertaining to why the Named Plaintiffs were
     subjected to CARRP. As Defendants acknowledge, many redactions in the A-files do not pertain to the “why”
26   information. See Dkt. 146 at 4–5 n.4 (“The A-Files contain privileged information that does not have any
     relationship to the CARRP policy.”).
     PLAINTIFFS’ MOTION TO COMPEL                                                        Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 10                                                    1201 Third Avenue, Suite 4900
                                                                                       Seattle, WA 98101-3099
                                                                                         Phone: 206.359.8000
                                                                                          Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 15 of 23




 1          The Court correctly held that the “why” information was relevant to Plaintiffs’ claims.
 2   See Dkt. 98 at 4. An individual is subject to CARRP if USCIS determines that they have a
 3   “national security concern,” which is broadly defined as “an articulable link—no matter how
 4   attenuated or unsubstantiated—to prior, current, or planned involvement in, or association with,
 5   an activity, individual, or organization described in sections 212(a)(3)(A), (B), or (F), or
 6   237(a)(4)(A) or (B) of the INA.” Dkt. 47 ¶ 62; Dkt. 74 at 20. “[A]n an individual need not be
 7   actually suspected of engaging in any unlawful activity or joining any proscribed organization to
 8   be branded a national security concern under CARRP.” Dkt. 47 ¶ 63; Dkt. 74 at 20. Instead,
 9   people can be subjected to CARRP for acts such as making donations to a charitable
10   organization without knowing that the organization was engaged in proscribed activity, travelling
11   through or residing in certain areas, making a transfer of funds, being employed in certain
12   occupations, having government affiliations, or simply being an associate of an individual under
13   suspicion by the U.S. government. See Dkt. 47 ¶¶ 73–74; Dkt. 74 at 23. Thus, Plaintiffs allege
14   that “CARRP labels applicants national security concerns based on vague and overbroad criteria
15   that often turn on national origin or innocuous and lawful activities or associations . . . , and are
16   so general that they necessarily ensnare individuals who pose no threat to the security of the
17   United States.” Dkt. 47 ¶ 76.
18          Without knowing the reasons why the Named Plaintiffs were subjected to CARRP,
19   Plaintiffs are unable to evaluate whether those reasons have any statutory basis to impact their
20   applications. Moreover, if the Named Plaintiffs’ information reveals that they were subjected to
21   CARRP for reasons that are vague, overbroad, or discriminatory, that information will cast
22   further doubt on CARRP’s statutory and constitutional validity and is extremely relevant to
23   Plaintiffs’ claims. For example, with respect to Plaintiffs’ procedural due process claim (Claim
24   4), the Court will need to balance Plaintiffs’ need for a process by which they can challenge their
25   CARRP classification with Defendants’ interest in refusing to disclose this information to them.
26   Plaintiffs cannot assess sufficiently Defendants’ alleged interest without access to the “why”

     PLAINTIFFS’ MOTION TO COMPEL                                               Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 11                                           1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 16 of 23




 1   information. If the “why” information relies on non-statutory criteria or is otherwise unrelated to
 2   an individual’s eligibility for immigration benefits, that information is also highly relevant to
 3   Plaintiffs’ claims under the Administrative Procedure Act (Claim 8), the Immigration and
 4   Nationality Act (Claim 7), and the Uniform Rule of Naturalization Clause (Claim 10). Finally,
 5   to the extent the “why” information unlawfully takes into account an individual’s national origin
 6   or religion, that information is plainly relevant to Plaintiffs’ Equal Protection claim (Claim 6).
 7   Given the probative weight of this information, and because it is solely in Defendants’
 8   possession, the Court should order it produced. See, e.g., Fed. R. Civ. P. 26(b)(1) (requiring
 9   consideration of, among other factors, “the parties’ relative access to relevant information”).
10          Defendants’ vague and ill-defined security concerns do not outweigh Plaintiffs’ strong
11   interest in obtaining the “why” information, especially because the Named Plaintiffs’
12   applications have all been adjudicated, and Plaintiffs’ counsel have agreed to maintain the
13   information under an Attorneys’ Eyes Only protective order. First, as Plaintiffs have noted
14   previously, in other contexts, the Government has disclosed why individuals were subjected to
15   CARRP in responses to Freedom of Information Act (“FOIA”) requests and litigation without
16   asserting the privileges they assert here. See, e.g., Dkt. 92, Ex. E at 277:3–9 (in deposition,
17   officer provided his understanding “of why [case] was designated a CARRP case”); Dkt. 97
18   (attorney noting that, in response to FOIA requests, USCIS and ICE have regularly provided him
19   “with a copy of the CARRP Coversheet . . . and other CARRP-related information when [his]
20   client’s case has been held under the CARRP program”). These previous disclosures raise
21   significant doubts regarding Defendants’ purported security concerns.
22          Second, an individual is subjected to CARRP if they have an alleged “articulable link” to
23   involvement in, or association with, an activity, individual, or organization described in the
24   security grounds of inadmissibility and removability under 8 U.S.C. §§ 1182(a)(3)(A), (B), or
25   (F), or §§ 1227(a)(4)(A) or (B). See Dkt. 47 ¶ 62; Dkt. 74 at 20. If an individual was charged
26   with inadmissibility or removability under these security grounds, the Government would have

     PLAINTIFFS’ MOTION TO COMPEL                                              Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 12                                          1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 17 of 23




 1   to present the underlying security concerns against them to sustain the charges. See Pazcoguin v.
 2   Radcliffe, 292 F.3d 1209, 1213 (9th Cir. 2002); 8 U.S.C. § 1229a(c)(3)(A); 8 C.F.R.
 3   § 240(c)(3)(A). It makes no sense that the Government is required to provide an individual
 4   information if they are allegedly dangerous enough to be charged with a security ground of
 5   removal but cannot provide similar information if they only have an alleged “articulable link” to
 6   that same ground.
 7          Third, by regulation, “[a] determination of statutory eligibility” for an immigration
 8   benefit application “shall be based only on information . . . which is disclosed to the applicant.”
 9   8 C.F.R. § 103.2(b)(16)(ii). If a decision “is based on derogatory information . . . and of which
10   the applicant or petitioner is unaware, he/she shall be advised of this fact and offered an
11   opportunity to rebut the information and present information in his/her own behalf before the
12   decision is rendered.” Id. § 103.2(b)(16)(i). Even if the information is classified, “the
13   USCIS Director or his or her designee should direct that the applicant or petitioner be given
14   notice of the general nature of the information and an opportunity to offer opposing evidence.”
15   Id. § 103.2(b)(16)(iv). Defendants’ decision to withhold the “why” information is inconsistent
16   with these requirements that any derogatory information be disclosed to the applicant. They also
17   undermine any security rationale that Defendants provide here because, even where the
18   information is classified, Defendants are required to provide “the general nature of the
19   information” to the applicant. Defendants are unwilling to do that here, even under an
20   Attorneys’ Eyes Only protective order.
21          Fourth, all Named Plaintiffs’ applications have been adjudicated, and all but one was
22   granted naturalization or adjustment of status. In other words, for all but one, the alleged
23   national security concern was resolved in their favor, and for the other, the agency disclosed the
24   basis for the denial. Whatever concerns that Defendants may have when an application is
25   pending, they do not apply when the application has already been adjudicated. Defendants have
26   failed to explain what harm it would suffer by providing information about the Named Plaintiffs,

     PLAINTIFFS’ MOTION TO COMPEL                                             Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 13                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 18 of 23




 1   when that information was deemed insufficient to prevent denial or further delay of their
 2   applications.
 3          Finally, if the Court finds any validity to Defendants’ security concerns, they can all be
 4   resolved if the “why” information is produced to Plaintiffs under an Attorneys’ Eyes Only
 5   protective order. Indeed, when ordering the release of this same information in its October 19,
 6   2017 order, the Court explicitly acknowledged that “Plaintiffs’ attorneys could supplement the
 7   protective order . . . to assuage any remaining concerns on the part of the Government.” Dkt. 98
 8   at 4. The Court also previously has recognized that to address “potential national security risks
 9   [that] may exist as to specific individuals,” that information can be “protected by . . . ‘attorney
10   eyes only’ protections.” Dkt. 148 at 9–10. And, to protect similar concerns, Defendants have
11   already agreed to produce the Class List under an Attorneys’ Eyes Only protective order. Dkt.
12   183. There is no reason why the information Plaintiffs currently seek cannot be disclosed under
13   this same protective order. This Court has previously admonished that “[t]he Government may
14   not merely say those magic words—‘national security threat’—and automatically have its
15   requests granted in this forum,” Dkt. 102 at 3, and “national security ‘cannot be used as a
16   ‘talisman . . . to ward off inconvenient claims.’” Dkt. 162 at 3 (quoting Hawaii v. Trump, 878
17   F.3d 662, 699 (9th Cir. 2017)). The “why” information should be produced to Plaintiffs.
18          B.       The Court Should Allow Plaintiffs to Post a Public Notice to Obtain
19                   Information from Potential Class Members.
            In most class action lawsuits, class counsel can communicate with unnamed class
20
     members—their clients—to represent their interests and obtain information from them to help
21
     litigate their claims. See Baumann v. Chase Inv. Servs. Corp., 747 F.3d 1117, 1122–23 (9th Cir.
22
     2014) (noting that “class counsel’s ability to fairly and adequately represent unnamed [class
23
     members]” is a “critical requirement[] in federal class actions”); Domingo v. New England Fish
24
     Co., 727 F.2d 1429, 1441 (9th Cir. 1984) (finding that “restrictions on [counsel’s]
25
     communications [with class members] created at least potential difficulties for them as they
26

     PLAINTIFFS’ MOTION TO COMPEL                                              Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 14                                          1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 19 of 23




 1   sought to vindicate the legal rights of [the class]”). In this case, the Court’s protective order
 2   regarding the Class List prevents Plaintiffs’ counsel from “contacting the unnamed plaintiff
 3   members of the Naturalization Class and Adjustment-of-Status class for any purpose absent prior
 4   order of this Court.” Dkt. 183 at 3. However, the Court recognized that information from
 5   unnamed class members is highly relevant to Plaintiffs’ claims and, therefore, ordered the parties
 6   to meet and confer so Plaintiffs’ counsel could obtain access to “information about particular
 7   unnamed class members to develop evidence for use in their case.” Id.
 8          In accordance with the Court’s order, Plaintiffs’ counsel has proposed posting a public
 9   Notice to Potential Class Members that only includes publicly available information and requests
10   that potential class members contact class counsel if they have information that could assist in
11   prosecuting the claims in this case. Ahmed Decl., Ex. C (Notice to Potential Class Members).
12   To address Defendants’ concerns that by receiving information from potential class members,
13   Plaintiffs’ counsel may inadvertently reveal protected information, Plaintiffs’ counsel confirmed
14   that “after class counsel receive responses from potential Wagafe class members, class counsel
15   will not contact the individuals to provide them any information about their applications absent
16   further order from the Court.” Id., Ex. F (Sept. 14, 2018 e-mail). The proposed notice also
17   explicitly states that “the Court has ordered that class counsel cannot publicly disclose whether
18   anyone is a class member and/or whether a particular application has been subject to CARRP,”
19   and “class counsel would not be able to contact you to provide you any information about your
20   application absent further order from the Court.” Id., Ex. C (Notice to Potential Class Members).
21   When contacted by potential class members, Plaintiffs’ counsel will simply request each
22   individual complete a generic questionnaire and provide any notices they have received from
23   USCIS. In accordance with Dkt. 183, Plaintiffs’ counsel will also “inform them that we cannot
24   confirm or deny whether they are members of the Wagafe class or provide them any additional
25   information at this time.” Id., Ex. F (Sept. 14, 2018 e-mail).
26

     PLAINTIFFS’ MOTION TO COMPEL                                               Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 15                                           1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 20 of 23




 1          As the Court has previously recognized on multiple occasions, Plaintiffs’ need for
 2   information from unnamed class members is self-evident: they obtain information regarding the
 3   unreasonable delays in processing their immigration benefit applications due to CARRP that is
 4   highly relevant to Plaintiffs’ constitutional and statutory claims. See, e.g., Dkt. 98 at 3 (holding
 5   that “information” pertaining to unnamed class members “is relevant” to Plaintiffs’ claims); Dkt.
 6   183 at 3 (permitting Plaintiffs’ counsel to obtain “information about particular unnamed class
 7   members to develop evidence for use in their case”). Yet, despite Plaintiffs’ reassurances,
 8   Defendants have not agreed that Plaintiffs’ counsel may post the notice to obtain information
 9   from unnamed class members that the Court has already deemed relevant in a way that is entirely
10   consistent with the Court’s protective order. The Court should therefore permit Plaintiffs’
11   counsel to post the proposed Notice to Potential Class Members.
12          C.      Defendants Must Produce A-Files from Unnamed Class Members.
13          Another way in which Plaintiffs have sought to obtain information about unnamed class
14   members is through RFP 53, which requests a random sample of 100 class members’ A-files.
15   Ahmed Decl., Ex. G at 12 (Fifth Set of RFPs). Defendants have made three arguments as to why
16   the A-files should not be produced, all of which should be rejected.
17          First, Defendants wrongly contend that “evidence concerning or relating to any specific
18   class member” is not relevant to Plaintiffs’ claims. Id., Ex. H at 28–29 (Responses to Fifth Set of
19   RFPs). The Court has repeatedly rejected that argument, finding that “information” pertaining to
20   unnamed class members “is relevant” to Plaintiffs’ claims, Dkt. 98 at 3, and it has explicitly
21   permitted Plaintiffs’ counsel to obtain “information about particular unnamed class members to
22   develop evidence for use in their case.” Dkt. 183 at 3. Indeed, the A-files of unnamed class
23   members likely contain highly relevant information regarding the unreasonable delays in
24   processing their immigration benefit applications as well as how CARRP is being applied to their
25   applications. Because all of the Named Plaintiffs’ applications were adjudicated soon after this
26

     PLAINTIFFS’ MOTION TO COMPEL                                               Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 16                                           1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 21 of 23




 1   lawsuit was filed, information from unnamed class members will especially shed light on how
 2   CARRP has affected individuals over the past two years.
 3          Second, Defendants argue that reviewing 100 A-files would “unnecessarily burden”
 4   Defendants. Ahmed Decl., Ex. H at 28–29 (Responses to Fifth Set of RFPs). To address this
 5   concern, Plaintiffs’ counsel expressed willingness to accept a smaller number than 100 A-files.
 6   Plaintiffs’ counsel also suggested that, if Defendants allowed them to post the proposed Notice to
 7   Potential Class Members, they may only seek the A-files of class members who provide them
 8   relevant information. Id. ¶ 10. However, Defendants rejected these attempts at compromise, and
 9   said they would not produce any additional A-files. The Court should reject Defendants’
10   “burden” excuse to prevent disclosure of this highly relevant information.
11          Third, Defendants made broad and unspecified assertions of privilege to prevent
12   disclosure of portions of the A-files. Id., Ex. H at 29. At the very least, Defendants should be
13   compelled to produce the nonprivileged portions of the A-files. To the extent Defendants’
14   privilege concerns are similar to those provided for why Defendants refuse to produce portions
15   of the Named Plaintiffs’ A-files, they should be rejected for the reasons stated above. See supra
16   pp. 10–14.
17                                        V.      CONCLUSION
18          Plaintiffs respectfully request an order compelling Defendants to (1) produce information
19   by a date certain as to why the Named Plaintiffs’ immigration benefit applications were
20   subjected to CARRP; (2) allow Plaintiffs to post a public notice about this case so that potential
21   class members can provide relevant information for counsel to use in this case; and (3) produce a
22   random set of A-files from the unnamed class members.
23

24

25
26

     PLAINTIFFS’ MOTION TO COMPEL                                             Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 17                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
           Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 22 of 23




 1   Respectfully submitted,                        DATED: February 21, 2019

 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     s/ Sameer Ahmed                                s/ Nicholas P. Gellert
 3   Jennifer Pasquarella (admitted pro hac vice)   s/ David A. Perez
     Sameer Ahmed (admitted pro hac vice)           s/ Cristina Sepe
 4   ACLU Foundation of Southern California         Harry H. Schneider, Jr. #9404
     1313 W. 8th Street                             Nicholas P. Gellert #18041
 5   Los Angeles, CA 90017                          David A. Perez #43959
     Telephone: (213) 977-5236                      Cristina Sepe #53609
 6   jpasquarella@aclusocal.org                     Perkins Coie LLP
     sahmed@aclusocal.org                           1201 Third Avenue, Suite 4900
 7                                                  Seattle, WA 98101-3099
     s/ Matt Adams                                  Telephone: 206.359.8000
 8   Matt Adams #28287                              HSchneider@perkinscoie.com
     Northwest Immigrant Rights Project             NGellert@perkinscoie.com
 9   615 Second Ave., Ste. 400                      DPerez@perkinscoie.com
     Seattle, WA 98122                              CSepe@perkinscoie.com
10   Telephone: (206) 957-8611
     matt@nwirp.org                                 s/ Trina Realmuto
11                                                  s/ Kristin Macleod-Ball
     s/ Stacy Tolchin                               Trina Realmuto (admitted pro hac vice)
12   Stacy Tolchin (admitted pro hac vice)          Kristin Macleod-Ball (admitted pro hac vice)
     Law Offices of Stacy Tolchin                   American Immigration Council
13   634 S. Spring St. Suite 500A                   1318 Beacon Street, Suite 18
     Los Angeles, CA 90014                          Brookline, MA 03446
14   Telephone: (213) 622-7450                      Telephone: (857) 305-3600
     Stacy@tolchinimmigration.com                   trealmuto@immcouncil.org
15                                                  kmacleod-ball@immcouncil.org
     s/ Hugh Handeyside
16   s/ Lee Gelernt                                 s/ Emily Chiang
     s/ Hina Shamsi                                 Emily Chiang #50517
17   Hugh Handeyside #39792                         ACLU of Washington Foundation
     Lee Gelernt (admitted pro hac vice)            901 Fifth Avenue, Suite 630
18   Hina Shamsi (admitted pro hac vice)            Seattle, WA 98164
     American Civil Liberties Union Foundation      Telephone: (206) 624-2184
19   125 Broad Street                               Echiang@aclu-wa.org
     New York, NY 10004
20   Telephone: (212) 549-2616
     lgelernt@aclu.org
21   hhandeyside@aclu.org
     hshamsi@aclu.org
22
                                                    Counsel for Plaintiffs
23

24

25
26

     PLAINTIFFS’ MOTION TO COMPEL                                       Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 18                                   1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
                                                                         Fax: 206.359.9000
             Case 2:17-cv-00094-RAJ Document 221 Filed 02/21/19 Page 23 of 23




 1                                   CERTIFICATE OF SERVICE
 2          I certify that on the date indicated below, I caused service of the foregoing document via

 3   the CM/ECF system, which will automatically send notice of such filing to all counsel of record.

 4          DATED this 21st day of February, 2019, at Seattle, Washington.

 5                                                       /s/ Cristina Sepe
                                                         Cristina Sepe, WSBA No. 53609
 6                                                       Perkins Coie LLP
                                                         1201 Third Avenue, Suite 4900
 7                                                       Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
 8                                                       Facsimile: 206.359.9000
                                                         Email: CSepe@perkinscoie.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
     CERTIFICATE OF SERVICE                                                  Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 1                                         1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
